DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Song et al., “Synthesis and thermomechanical research of shape memory epoxy systems”, Materials Science and Engineering A, 2011, vol. 529, p. 29-34) in view of Fan et al. (Fan et al., “Thermomechanical and shape-memory properties of epoxy-based shape-memory polymer using diglycidyl ether or ethoxylated bisphenol-A”, Smart Materials and Structures, 2013, vol. 22, p. 1-7).
Regarding claims 1 and 4, Song teaches a shape memory polymer prepared by epoxy resin E-51 with a content of curing agent m-phenylenediamine, wherein a curing reaction of the epoxy system occurs, wherein the epoxy E-51 was pre-heated to 110°C, stirred for 20 min at the velocity of 150 rpm by a magnetic-force stirrer, the pre-setting quantity of the curing agent was added and stirred for another 20 min at the velocity of 260 r/min, a homogeneous solution was thus produced, the solution was put into a mold and dried for 2.5 h at 80°C and subsequently 2.0 h at 150°C (p. 29), wherein the mass ratio of the epoxy resin E-51 to the curing agent m-phenylenediamine in the shape memory epoxy system was 100 to 7 (p. 30, Table 1), wherein the epoxy resin E-51 had the chemical structure 
    PNG
    media_image1.png
    117
    590
    media_image1.png
    Greyscale
 (p. 30, Fig. 1), wherein the shape memory polymer underwent a shape frozen/recovery process comprising deforming the shape memory polymer at an elevated temperature, fixing the deformation and decreasing the temperature to be lower than the switching transition value Ttran of the material, which causes the shape memory polymer to be frozen in the deformed shape even after unloading, and recovering the original shape by increasing the temperature to be higher than Ttran under free or constrained condition (p. 30), which reads on a composition, comprising a shape memory polymer, wherein the shape memory polymer is comprised of a thermoset polymer network wherein the thermoset polymer network is a product made by a reaction of an epoxy and an amine as claimed, wherein the epoxy is a bisphenol A-based epoxy resin as claimed.
Song does not teach wherein the amine is selected from the claimed amines. However, Fan teaches a curing agent that is iso-phorone diamine that is used by reacting it with diglycidyl ether of ethoxylated bisphenol-A containing two oxyethylene units to prepare an epoxy-based shape-memory polymer (p. 1, 2, 3, 6), wherein a stoichiometric ratio of epoxy to amine is used (p. 3). Song and Fan are analogous art because both references are in the same field of endeavor of a composition comprising a shape memory polymer comprised of a thermoset polymer network that is a product made by a reaction of an epoxy and an amine, wherein the epoxy is a bisphenol A-based epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would found it obvious to use Fan’s curing agent that is iso-phorone diamine to substitute for Song’s curing agent m-phenylenediamine that is used to prepare Song’s shape memory polymer, such that a stoichiometric ratio of Song’s epoxy to Fan’s amine is used as suggested by Fan, which would read on wherein the amine is 5-Amino-1,3,3-trimethylcyclohexanemethylamine as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a shape memory polymer with similar shape memory properties because Fan teaches that the curing agent that is iso-phorone diamine is used by reacting it with diglycidyl ether of ethoxylated bisphenol-A containing two oxyethylene units to prepare an epoxy-based shape-memory polymer (p. 1, 2, 3, 6), wherein a stoichiometric ratio of epoxy to amine is used (p. 3), and because Song teaches that the curing agent m-phenylenediamine is used with epoxy resin E-51 to prepare a shape memory polymer, wherein the epoxy E-51 has the chemical structure 
    PNG
    media_image1.png
    117
    590
    media_image1.png
    Greyscale
 (p. 30, Fig. 1), which means that Fan’s curing agent that is iso-phorone diamine and Song’s curing agent m-phenylenediamine are each used as a curing agent with a bisphenol A-based epoxy resin to prepare a shape memory polymer, which means that they are equivalents known for the same purpose. In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents (MPEP 2144.06(II)).
The Office recognizes that all of the claimed physical properties are not positively taught by Song, namely wherein the shape memory polymer has a characteristic of having an energy stored through an enthalpy increase which is a result of stretched bonds during programming of the shape memory polymer, wherein the shape memory polymer has a recovery stress of about 15 to about 20 MPa, and wherein the shape memory polymer has an energy output of about 2.0 to about 2.5 MJ/m3, an energy output efficiency of 50% or greater, or a combination thereof. However, Song in view of Fan renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the composition of claim 1 as explained above. Furthermore, the specification of the instant application recites that the present disclosure provides for thermoset polymer networks including products made by reacting an epoxy and an amine [0067], that the amine (also referred to as "precursor amine") can be 5-Amion-1,3,3-trimethylcyclohexanemethylamine [0067], that the epoxy (also referred to as “precursor epoxy”) can be a bisphenol A-based epoxy resin) [0067], that the ratio of the amount of the epoxy to the amine should keep stoichiometry [0067], that thermoset polymer networks including an epoxy moiety and an amine moiety are also provided for, where the precursor epoxy and precursor amine are as described above [0068], that the above described thermoset polymer networks can be made by mixing an aforementioned epoxy moiety and amine moiety, then curing the mixture under heat of about 100 to 200° C or about 150° C [0068], that the thermoset polymer network is formed by mixing an epoxy and a diamine, and curing the mixture [0073], that the article can include a thermoset polymer network as described above [0074], that the article can have a recovery stress of about 5MPa to 20 MPa, about 10MPa to 20 MPa, or about 15 MPa to 20 MPa [0074], that methods for making such articles can include mixing an epoxy and a diamine (as above), forming the mixture into a shape, and curing the mixture [0075], that further steps can include programming the article [0075], that programming can occur as described above in reference to SMPs (e.g. placing the article under compression and heating) [0075], that the method includes compressing a thermoset polymer network (as above) at a temperature of about 140°C to 170°C to form a shape memory polymer in a programmed state [0078], and that then the shape memory polymer is cooled [0078]. Also, as explained above, before the effective filing date of the claimed invention, one of ordinary skill in the art would found it obvious to use Fan’s curing agent that is iso-phorone diamine to substitute for Song’s curing agent m-phenylenediamine that is used to prepare Song’s shape memory polymer, such that a stoichiometric ratio of Song’s epoxy to Fan’s amine is used as suggested by Fan. Also, Song’s species of epoxy and Fan’s species of amine read on the species of epoxy and amine recited in the specification of the instant application, Song’s curing temperature reads on the range of curing temperatures recited in the specification of the instant application, and Song’s method of preparing the shape memory polymer reads on the method of preparing the composition and method of programming that are recited in the specification of the instant application. Also, Song’s step of putting the solution into a mold and drying for 2.5 h at 80°C and subsequently 2.0 h at 150°C (p. 29) reads on placing the article under compression and heating that is recited in the specification of the instant application. Therefore, the claimed physical properties would naturally arise from the composition that is rendered obvious by Song in view of Fan. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.

Response to Arguments
Applicant’s arguments, see p. 3, filed 03/03/2022, with respect to the rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn. 
Applicant’s arguments, see p. 3-4, filed 03/03/2022, with respect to the rejection(s) of claim(s) 1 and 4 under 35 U.S.C. 103 as being unpatentable over Song et al. (Song et al., “Synthesis and thermomechanical research of shape memory epoxy systems”, Materials Science and Engineering A, 2011, vol. 529, p. 29-34) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Song et al. (Song et al., “Synthesis and thermomechanical research of shape memory epoxy systems”, Materials Science and Engineering A, 2011, vol. 529, p. 29-34) in view of Fan et al. (Fan et al., “Thermomechanical and shape-memory properties of epoxy-based shape-memory polymer using diglycidyl ether or ethoxylated bisphenol-A”, Smart Materials and Structures, 2013, vol. 22, p. 1-7).
Applicant’s arguments, see p. 3-4, filed 03/03/2022, with respect to the indication of allowable subject matter in claim 5 that was incorporated into claim 1 have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made in view of Song et al. (Song et al., “Synthesis and thermomechanical research of shape memory epoxy systems”, Materials Science and Engineering A, 2011, vol. 529, p. 29-34) in view of Fan et al. (Fan et al., “Thermomechanical and shape-memory properties of epoxy-based shape-memory polymer using diglycidyl ether or ethoxylated bisphenol-A”, Smart Materials and Structures, 2013, vol. 22, p. 1-7).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767